Citation Nr: 0638285	
Decision Date: 12/08/06    Archive Date: 12/19/06	

DOCKET NO.  76-01 270	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for Morton's 
neuroma of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1973.

This appeal arises from a March 1975 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In March 1975, the RO reduced 
the veteran's 10 percent disability evaluation for Morton's 
neuroma of the left foot to a noncompensable disability 
rating, effective June 1, 1975.  The veteran thereafter 
perfected an appeal to the Board of Veterans' Appeals 
(Board), whose April 1977 decision agreed with the RO that a 
compensable rating for Morton's neuroma of the left foot was 
not warranted under the rating schedule.  

In July 2006, the Board granted a motion to reconsider its 
April 1977 decision.  The decision below will replace the 
Board's April 1977 adjudication.  


FINDING OF FACT

Evidence of record prior to the April 1977 Board decision 
indicates that the veteran's Morton's neuroma of the left 
foot was characterized by mild, incomplete paralysis of the 
internal popliteal nerve (tibial)  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a 10 percent rating for Morton's neuroma of 
the left foot, and not in excess thereof, were met at the 
time of the April 1977 Board decision.  38 U.S.C. § 355 
(1976); 38 C.F.R. § 4.124a, Diagnostic Codes 8524 (1976).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 1975 statement 
of the case fulfills the provisions of 38 U.S.C.A. § 5103(a).  
The veteran was invited to submit additional evidence at a 
December 1976 hearing.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the rating decision 
at issue was promulgated decades before the enactment of 
38 U.S.C.A. § 510.  Since then the veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence that 
any VA error in notifying the appellant reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

Background

The veteran has sought reconsideration of an April 1977 Board 
decision denying him entitlement to a compensable disability 
rating for Morton's neuroma of the left foot, effective 
June 1, 1975.  As noted above, in July 2006 the Board granted 
the veteran's motion for reconsideration.  The Board agrees 
with the veteran that his Morton's neuroma of the left foot 
was manifested by mild, incomplete paralysis of the internal 
popliteal nerve (tibial) and by mild or moderate, incomplete 
paralysis of the posterior tibial nerve, and that a 
10 percent disability rating was warranted, effective June 1, 
1975.  

At the time of the Board's April 1977 decision, disability 
evaluations were determined by the application of a schedule 
of ratings which was based, as far as could practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C. § 355; 38 C.F.R. § 4.1 (1976).  Each service-
connected disability was rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(1976).  In the instant case, the original rating assigned at 
the time of the initial grant of service connection, in July 
1974, was appealed.  Therefore, consideration could have been 
given to whether the veteran deserved a higher rating at any 
point during the pendency of the claim.  Accordingly, the 
evidence of record from the effective date of December 4, 
1973, assigned in July 1974, to the date of the Board's 
decision on April 13, 1977, will be reviewed.

Regulations required that where there was a question as to 
which of two evaluations would be applied, the higher 
evaluation would be assigned if the disability picture more 
nearly approximated the criteria required for that rating.  
Otherwise, the lower rating was assigned.  38 C.F.R. § 4.7 
(1976).  

In a July 1974 rating decision, the RO granted service 
connection for Morton's neuroma of the left foot and rated it 
under 38 C.F.R. § 4.124a, Diagnostic Code 8524, as 10 percent 
disabling, effective December 4, 1973.  Thereafter, a March 
1975 rating decision reduced the veteran's disability 
evaluation to a noncompensable rating, effective June 1, 
1975.

A February 2005 RO decision acknowledged that the veteran's 
service-connected disability was properly characterized as 
Morton's neuroma of the left foot with peripheral neuropathy 
and neuritis.  The February 2005 RO decision stated that 
either Diagnostic Code 8524 or Diagnostic Code 8525, for 
incomplete or complete paralysis of the posterior tibial 
nerve, would have been appropriate in the veteran's case.

At the time of the April 1977 Board decision, Diagnostic 
Code 8524 provided a 10 percent evaluation for mild, 
incomplete paralysis of the internal popliteal nerve 
(tibial).  For the next higher evaluation of 20 percent, the 
incomplete paralysis had to be moderate.  Diagnostic Code 
8525 provided a 10 percent evaluation for mild or moderate, 
incomplete paralysis of the posterior tibial nerve.  For the 
next higher evaluation of 20 percent, the incomplete 
paralysis had to be severe.  

As to neuritis, 38 C.F.R. § 4.123 (1976) stated that neuritis 
was to be rated on the scale provided for injury of the nerve 
involved.  The maximum rating which could be assigned for 
neuritis not characterized by organic changes would be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  A rating of mild 
was implied for lesser severity or absence of evidence of 
severity.

In every instance where the minimum schedular evaluation 
required residuals and the schedule did not provide a 
noncompensable evaluation, a zero percent disability 
evaluation was assigned when the required residuals were not 
shown.  38 C.F.R. § 4.31 (1976).

With the above criteria in mind, the record during this 
period includes several VA examinations as well as VA records 
that document the veteran's regular course of treatment.  

Of particular significance is a December 1974 VA treatment 
record containing results of a nerve conduction velocity 
(NCV) study, showing a slight decrease in left peroneal nerve 
function.  Of particular significance as well are repeated 
diagnostic impressions of peripheral neuropathy, or neuritis, 
in the VA treatment evidence of record for the period of time 
here under review.  A VA treatment record in November 1974 
included a diagnosis of peripheral neuropathy of the left 
leg.  A VA treatment record, in this instance from December 
1974, stated that the diagnosis was peroneal neuropathy of 
the left leg.  Yet another VA treatment record, dated in 
March 1976, noted a diagnosis of left peroneal neuropathy and 
included the clinician's diagnostic impression that the 
veteran was disabled because of this problem.  

Additionally, VA treatment records for the entire period here 
under review include numerous complaints, such as the 
veteran's complaint in a December 1973 VA treatment record 
that his pain is worse on standing.  

A VA examination dated in December 1974 included complaints 
of left foot pain, specifically, shooting pains from the 
inner side of the left leg to the left foot if he put weight 
on that foot.  The veteran reported having been on crutches 
since November 1974, and having to wear a soft shoe on this 
foot as it was less painful than a regular shoe.  On 
examination, the patient was found to have clawing of toes 2 
through 5, more on the left side but present in both feet.  
There was localized tenderness in the foot between the distal 
and the 2nd and 3rd metatarsals.  The diagnosis was of left 
foot pain, due to Morton's neuroma.  

In January and February 1975, the patient was briefly 
hospitalized for treatment of his left foot condition.  He 
reported at the time being unable to work because of his 
recurrent left foot problems.  

At a July 1976 VA examination, the veteran was in a 
wheelchair and complained that his leg gave way, and that he 
had a throbbing pain as well as swelling and numbness.  At 
that time he was tested for pinprick sensation, and no 
sensation in the left foot was found-the veteran, in short, 
could not feel the pinprick.

The Board finds that the veteran's overall disability picture 
as reflected in the above reports supports the conclusion 
that his Morton's neuroma of the left foot was manifested by 
adverse symptomatology equating to mild, incomplete paralysis 
of the internal popliteal nerve (tibial) and/or mild or 
moderate, incomplete paralysis of the posterior tibial nerve 
during the period here under review.  The absence of evidence 
indicating the severity of the veteran's neuritis, or 
peripheral neuropathy, prevents the assignment of a rating 
greater than that warranted for mild, incomplete paralysis of 
the internal popliteal nerve (tibial) or mild or moderate, 
incomplete paralysis of the posterior tibial nerve.  38 
C.F.R.§§ 4.123, 4.124a, Diagnostic Codes 8524, 8525 (1976).

Accordingly, the Board concludes, with resolution of 
reasonable doubt in the veteran's favor, that, effective June 
1, 1975, the evidence supports a finding that his impairment 
was best approximated by the criteria for the 10 percent 
rating, but not more than a 10 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8524, 8525.  In this regard, 
absent the aforementioned evidence that would support a 
higher rating, the Board finds that the objective findings to 
warrant the 20 percent rating are lacking.




ORDER

A 10 percent disability rating for Morton's neuroma of the 
left foot is warranted, effective June 1, 1975, subject to 
the laws and regulations governing the award of monetary 
benefits.




___________________________                                  
_______________________
DEREK R. BROWN	                                                        
DENNIS F. CHIAPPETTA
Veterans Law Judge	                                                         
Acting Veterans Law Judge
Board of Veterans' Appeals		           Board of 
Veterans' Appeals



__________________________
N. R. ROBIN
Veterans Law Judge
Board of Veterans' Appeals



___________________________                                  
_______________________
      D. C. SPICKLER 	                                                             
C. TRUEBA
Veterans Law Judge	                                                         
Acting Veterans Law Judge
Board of Veterans' Appeals		           Board of 
Veterans' Appeals


__________________________
L. M. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


